 In the Matter of REPUBLIC AVIATION CORPORATION (INDIANA DIVISION)andINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, C. I. O.Case No. 11-R-741.-Decided June 13, 1945Messrs. Frederick P. BombergerandWilliam P. Foreman,of Evans-ville, Ind., for the Company.Messrs. Andrew Jacobs, Arnold Atwood, Joseph Harris,andGeorgeStahl,ofIndianapolis,Ind., for the Union.Messrs.William O. MurdockandClifford A. Hardy,ofIndianapolis,Ind., for the Board.Mr. Sidney Grossman,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Union, UnitedAutomobile, Aircraft & Agricultural ImplementWorkers of America,C. 1 0., herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Republic Avia-tion Corporation (Indiana Division), Evansville, Indiana, herein calledthe Company, the National Labor Relations Board provided for an appro-priate hearing upon due notice before William P. Webb, Trial Examiner.Said hearing was held at Evansville, Indiana, on April 13, 1945. The Com-pany and the Union appeared and participated All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence hearing on the issues The Trial Examiner reservedruling upon the Company's motion to dismiss the petition on the groundthat the unit petitioned for is inappropriate. For the reasons set forth inSection IV,infra,the motion is denied. The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed. Allparties were afforded an opportunity to file briefs with the Board62 N. L. R. B., No. 54.363 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record inthe case, the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYRepublic Aviation Corporation, a Delaware corporation, is engaged inthe manufacture of military aircraft for the Army Air 7iorces at its Farm-ingdale,New York, and Evansville, Indiana, plants. This proceeding isconcerned with the Company's Evansville, Indiana, plant, where it isengaged solely in the manufacture of war materials, including the con-struction of P-47 airplanes on a cost-plus fixed-fee basis. The principalraw materials used at this plant are aluminum, brass, magnesium, steel, andplexiglass, the annual value of which exceeds $1,000,000, of which in excessof 75 percent is secured from sources outside the State of Indiana. Theannual dollar value of its finished products exceeds $1,000,000, approxi-mately all of which is shipped to points outside the State of Indiana. Theplant and equipment used by the Company in the performance of its warcontracts are leased by it from the Defense Plant Corporation.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & Agricultural Im-plementWorkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership employeesof the Company.-III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the Company refused to accord the Unionrecognition as the bargaining representative of the Company's employeesin the unit herein alleged to be appropriate.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employees inthe unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit consisting of all plant-protection employees ofthe Company's Evansville, Indiana, plant, including plant guards, matrons,i The Field Examiner reported that the Union submitted 48 authorization cards, all of which boredates in December 1944, and that 47 cards represented persons appearing on the Company's pay rollof January 22, 1945, inan alleged appropriate unit consisting of 115 employees.G REPUBLIC AVIATION CORPORATION365and fire patrolmen, but excluding the chief guard, guard captains, lieu-tenants, sergeants, chief matrons, fire chiefs, fire lieutenants, and all othersupervisory employees.While the Company does not oppose the composi-tion of the unit, it contends that such unit is not appropriate within themeaning of the Act and moves to dismiss the petitionThere are 121 employees in the unit here sought by the Union consistingof guards, matrons, and fire patrolmen. They are enrolled as civilian aux-iliaries to the military police and perform duties that we ordinarily asso-ciate with employees in those categories. Notwithstanding the curtailmentof some of the prerogatives of management with respect to the plant-protection personnel, we are of the opinion that they are neverthelessemployees of the Company within the meaning of the Acts Nor do weagree, as contended by the Company, that representation of this group by aunion will engender conflicting loyalties There is nothing in the record todifferentiate this case from numerous others involving militarized plant-protection employees, in which we have taken the same position, with theconcurrence of the military authorities. Because of the nature of theirresponsibilities and the special importance of their work to the nationaldefense, we have considered very carefully the rights of such employeesand the welfare of the Nation at war. We have reached the conclusion,and we find, that the granting of collective bargaining rights to the plant-protection employees here involved would effectuate the policies of theAct, and conversely, that the denial thereof would hinder, rather thanpromote, the war effort and would bring about strife detrimental to thepublic interest and to the free flow of commerce.'We find that all plant-protection employees of the Company at its Evans-ville, Indiana, plant, including plant guards, matrons, and fire patrolmen,but excluding the chief guard, guard captains, lieutenants, sergeants, chiefmatrons, fire chiefs, fire lieutenants, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questionconcerning representationwhich hasarisen beresolved byan electionby secretballot among the employees in2 The Company,in its hiief,relies on the decisionof the UnitedStatesCourt of Appeals for theSixth Circuit inN L R B v Jones & Laughlin Steel Corporation,146 F (2d) 718 (C C A 6),and on the decision of theUnited States Court of Appealsfor the SeventhCircuit in NL. R B vE C. Atkins and Company,147 F. (2d) 730 TheBoard does not acquiesce in the doctrines enunci-ated in those cases.a SeeMatter of Alifininum Company of America,61 N L R B 10664Matter of International HarvcvterCompany, MilwaukeeWorks,61 N L R B 912;Matter ofLockheed Aircraft Corporation, Lockheed Modification Center, 61N. L R B 13365 SeeMatter of EclipseMachine Division,Bendix Aviation Corporation,60 N. L.R. B. p08. 366DECISIONS OF NATIONAL LABORRELATIONS BOARDthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitationsand additions set forth in the DirectionDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Republic Aviation Corpora-tion(Indiana Division), Evansville, Indiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision of theRegional Director for the Eleventh Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III, Sec-tions10 and 11, of said Rules and Regulations, among the employees inthe unitfound appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including employ-ees inthe armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or been dis-chargedfor causeand have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be repre-sented by UAW-CIO, Plant Protection Local 211, affiliated with theCongress of Industrial Organizations, for the purposes of collective bar-gaining!6 The requestof the Union to appear upon the ballotas designated above ishereby granted